DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 3/15/2021. As directed by the amendment: claims 1, 4, 7, 11-13, and 24 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-5, 7-13, 15-16, 24, 26, and 28-33 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 26, 28-30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 4-5 recite “a single valve connection portion having a valve connection passage formed from the single pump barrel passage
Claim 11, lines 5-6 recite “a valve connection passage formed through the single valve connection portion from the single pump barrel passage”, however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure.
Claim 11, lines 22-24 recite “wherein the tip sheath is configured to have a suction drawn therethrough passed the flexible tip tube and directed from the tip”, however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure.
Claim 24, lined 4-5 recite “a single valve connection portion having a valve connection passage formed through the wall”, however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure.
Dependent claims 2-5, 7-10, 12-13, 15-16, 26, and 28-33 are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the selected configuration” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9-10 are rejected by virtue of their dependency on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 24, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Mitchell (US Patent 5,358,473 A). Refer to figure below when “See Image 1” mentioned.
Image 1:
    PNG
    media_image1.png
    383
    335
    media_image1.png
    Greyscale

Regarding claim 1, Livingstone discloses a system (Figs. 1 and 4) for irrigation of a selected location, comprising:  	a manual pump assembly (2, 28) having a pump barrel (2) that (i) defines a volume within the pump barrel (Fig. 1), (ii) defines a single pump barrel passage (Interior of 2) through the pump barrel (Fig. 1) to a connection portion (Distal end of 2), and (iii) a single valve connection portion (3) having a valve connection passage (7) formed through the single pump barrel passage (Fig. 1);  	a fluid source (16) fluidly connected to the pump barrel (Fig. 1);  	a tip (35) having a tip opening (Opening at distal end of 35) to deliver a selected pressure spray of a fluid through the tip opening to a surface at the selected location (Page 2, lines 30-35);  	a valve assembly (10, 20) configured to (i) be connected at the connection portion (Fig. 1) and (ii) control flow from the fluid source to the pump barrel (Page 1, lines 98-108) and from the pump barrel to the tip through the single pump barrel passage (Fig. 1, Pages 1-2, lines 109-4);  	a tip tube (15b) having a tip passage (Interior of 15b), wherein the tip extends from a terminal end of the tip tube (Fig. 4); and Page 2 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB (Pages 1-2, lines 109-4);  	wherein the manual pump assembly is configured to be reciprocally operated by the user to irrigate the selected location with the fluid through the tip passage and tip opening (Pages 1-2, lines 98-4 and Page 2, lines 30-35). 
Livingstone is silent regarding
a tip sheath having an outer wall and forming an internal passage, wherein the tip tube is positioned within the internal passage, wherein the internal passage is configured to direct a suction near the tip while there is irrigation through the tip between an internal wall of the tip sheath and an outer wall of the tip tube.
Mitchell teaches a system (Fig. 3) for irrigation of a selected location, comprising:   	a tip (62) having a tip opening (64);  	a tip tube (Tube of 56) having a tip passage (56), wherein the tip extends from a terminal end of the tip tube (Fig. 3); and  	a tip sheath (66) having an outer wall (Outer wall of 66) and forming having an internal passage (58), wherein the tip tube is positioned within the internal passage (Fig. 3), wherein the internal passage is configured to direct a suction near the tip while there is irrigation through the tip between an internal wall of the tip sheath and an outer wall of the tip tube (Claim 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone to incorporate the teachings of Mitchell to incorporate a tip sheath having an outer wall and forming an internal passage, wherein the tip tube is positioned within the internal passage, wherein the internal passage is configured to direct a suction near the tip while there is irrigation through the tip between an internal wall of the tip sheath and an outer wall of the tip tube in order to allow for simultaneous aspiration and irrigation (Claim 2). 
 Regarding claim 5, Livingstone in view of Mitchell disclose the system of Claim 1, wherein the opening of the tip has a cross-sectional area ratio relative to a cross-sectional area of a line tubing (15, Livingstone) extending from the manual pump assembly of about 1:1 to about 1:10,000 (Figs. 1 and 4, Livingstone).  
Regarding claim 8, Livingstone in view of Mitchell disclose the system of Claim 1, wherein the tip and the tip tube are separate members (Fig. 4, Livingstone) and connected together for operation of the manual pump assembly (Fig. 4, Livingstone).  
Regarding claim 24, Livingstone discloses a system (Figs. 1 and 4) for irrigation of a selected location, comprising:  	a manual pump assembly (2, 28), configured to be held and manually operated by a user (Pages 1-2, lines 98-4 and Page 2, lines 30-35), having (i) a pump barrel (2) having a wall (Fig. 1) defining a volume therein (Fig. 1) as a single pump barrel passage (Interior of 2), (ii) a single valve connection portion (3) having a valve connection passage (7) formed through the wall (Fig. 1), and (iii) a plunger (28) movable within the entirety of the single pump barrel passage (Page 1, lines 85-108) between a first barrel end (End of 2 towards 30) and a second barrel end (End of 2 away from 30);  	a fluid source (15, 16) connected to the pump barrel (Fig. 1);  	a tip assembly (35) having a tip (35) with an opening (Opening at distal end of 35) to deliver a selected fluid to a surface (pages 1-2, lines 94-4); and  	a valve assembly (10, 20) connected to the pump barrel (Fig. 1) at the single valve connection portion (Fig. 1) and configured to control flow from the fluid source to the pump barrel (Page 1, lines 98-108) and from the pump barrel to the tip through the valve connection passage (Fig. 1, Pages 1-2, lines 109-4);  	wherein the manual pump assembly is configured to be reciprocally operated by the user to selectively fill and empty the single pump barrel passage to irrigate the selected location with the selected fluid through the tip (Pages 1-2, lines 98-4);  	wherein the tip assembly further includes:  		a direction control member (See Image 1) spaced away from the manual pump assembly (Figs. 1 and 4); and Page 9 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  		a tip tube (15b) configured to fix a shape of the tip tube relative to the direction control member (Fig. 4), wherein the tip extends from a terminal end of the tip tube (Fig. 4).  
Livingstone is silent regarding
 positioned within the tip sheath configured to fix a shape of the tip tube relative thereto;
	wherein the tip tube takes a shape of the tip sheath;  	wherein the direction control member is connected to the tip tube and is configured to be rotated to rotate the tip tube axially positioned within the tip sheath and the tip around an axis defined by at least one of the tip tube or the tip sheath;  	wherein the tip sheath is connected relative to the direction control member.  
Mitchell teaches a system (Fig. 3) for irrigation of a selected location, comprising:  	a tip assembly (Fig. 3) having a tip (62) with an opening (64); and  	wherein the tip assembly further includes: 		a tip sheath (66) having an internal passage (58) configured to direct a suction near the tip while expressing the selected fluid through the tip (Claim 2); and Page 9 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  		a tip tube (Tube of 56) positioned within the tip sheath (Fig. 3) configured to fix a shape of the tip tube relative thereto (Fig. 3), wherein the tip extends from a terminal end of the tip tube (Fig. 3);  	wherein the tip tube takes a shape of the tip sheath (Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tip assembly of Livingstone to incorporate the teachings of Mitchell to incorporate a tip sheath having an internal passage configured to direct a suction near the tip while expressing the selected fluid through the tip, the tip tube positioned within the tip sheath configured to fix a shape of the tip tube relative thereto, wherein the tip tube takes a shape of the tip sheath in order to allow for simultaneous aspiration and irrigation (Claim 2). The modification of Livingstone in view of Mitchell would teach wherein the direction control member (of Livingstone) is connected to the tip tube (of Mitchell because the system of Livingstone was modified to incorporate the tip tube of Mitchell, therefore the direction control member would be connected the tip tube) and is configured to be rotated to rotate the tip tube (of Livingstone) axially positioned within the tip sheath (of Mitchell) and the tip (of Livingstone) around an axis defined by at least one of the tip tube or the tip sheath (Direction control grip member is 
Regarding claim 28, Livingstone in view of Mitchell disclose the system of Claim 24, wherein the fluid source is a fluid source tube (15, Livingstone) configured to deliver a fluid to the pump barrel (Page 1, lines 68-71 and 98-101, Fig. 1, Livingstone).  
Regarding claim 29, Livingstone in view of Mitchell disclose the system of Claim 24, wherein the valve assembly includes:  	a first one-way valve (10, Livingstone) configured to control flow from the fluid source to the pump barrel (Page 1, lines 90-102, Livingstone); and  	a second one-way valve (20, Livingstone) configured to control flow from the pump barrel to the tip (Pages 1-2, lines 109-4, Livingstone).  
Regarding claim 31, Livingstone in view of Mitchell disclose the system of Claim 1, further comprising a direction control member (See Image 1, Livingstone), the tip tube axially fixed to the direction control member (Fig. 4, Livingstone), wherein the direction control member is configured to be rotated to rotate the axially fixed tip tube within the tip sheath and the tip around an axis (Direction control member is perfectly capable of being rotated to rotate the axially fixed tip tube within the tip sheath and the tip around an axis because there is a connection between the direction control member and 34 that would allow rotational movement between the two elements, see Fig. 4, Livingstone).   
Claims 2-4, 7, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Mitchell (US Patent 5,358,473 A) further in view of Jenkins et al. (US Publication 2013/0274600 A1). 
Regarding claim 2, Livingstone in view of Mitchell disclose the system of Claim 1, further comprising:  	a plunger (28, Livingstone) moveable within the pump barrel between a first barrel end (End of 2 towards 30, Livingstone) and a second barrel end (End of 2 away from 30, Livingstone).
Livingstone in view of Mitchell are silent regarding 	a biasing system to apply a biasing force to bias the plunger towards the first barrel end;  	wherein the user overcomes the biasing force of the biasing system to irrigate the selected location by moving the plunger towards the second barrel end.  
Jenkins teaches a system (900) for irrigation of a selected location, comprising:  	a manual pump assembly (902) having a pump barrel (912) that (i) defines a volume within the pump barrel (Fig. 9), (ii) defines a single pump barrel passage (Interior of 912) through the pump barrel (Fig. 9);  	a fluid source (922) fluidly connected to the pump barrel (Fig. 9);  	a tip (118) having a tip opening (212);  	a valve assembly (916);  	wherein the manual pump assembly is configured to be powered and operated by a user to at least express material from the pump barrel (Paragraphs [0050]-[0051]);  
further comprising: 	a plunger (906) moveable within the pump barrel between a first barrel end (End of 912 towards 904) and a second barrel end (End of 912 away from 904, Paragraph [0051]),
 	a biasing system (904) to apply a biasing force to bias the plunger towards the first barrel end (Paragraph [0051]);  	wherein the user overcomes the biasing force of the biasing system to irrigate the selected location by moving the plunger towards the second barrel end (Paragraph [0051]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Mitchell to incorporate the teachings of Jenkins to incorporate a biasing system to apply a biasing force to bias the plunger towards the first barrel end; wherein the user overcomes the biasing force of the biasing system to irrigate the (Paragraph [0051]).Page 2 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB
	Regarding claim 3, Livingstone in view of Mitchell further in view of Jenkins disclose the system of Claim 2, wherein the valve assembly includes:  	a first one-way valve (10, Livingstone) configured to control flow from the fluid source to the pump barrel (Page 1, lines 90-102, Livingstone); and  	a second one-way valve (20, Livingstone) configured to control flow from the pump barrel to the tip (Pages 1-2, lines 109-4, Livingstone).  
Regarding claim 4, Livingstone in view of Mitchell further in view of Jenkins disclose the system of Claim 3, wherein the valve assembly is coupled directly to the pump barrel (Fig. 1, Livingstone);  	wherein the first one-way valve opens when the plunger moves toward the first pump barrel end (End of 2 towards 30, Page 1, lines 90-102, Livingstone)  and the second one-way valve opens when the plunger moves toward the second pump barrel end (End of 2 away from 30, Pages 1-2, lines 109-4, Livingstone).  
Regarding claim 7, Livingstone in view of Mitchell further in view of Jenkins disclose the system of Claim 4, wherein the internal passage includes an elongated portion (Elongated part of 58, essentially what 58 is pointing to in Fig. 3, Mitchell) and a curved portion (Distal end of 58 that is curved, essentially what 54 is pointing towards in Fig. 3, Mitchell);  	wherein the tip tube conforms to the selected configuration (Fig. 3, Mitchell).  
Regarding claim 30, Livingstone in view of Mitchell disclose the system of Claim 24.
Livingstone in view of Mitchell are silent regarding
further comprising:  	a biasing system to apply a biasing force to bias the plunger toward the first barrel end, wherein upon a reciprocal movement by the user, the user applies a user force to overcome the biasing force to move the plunger toward the second barrel end. 
Jenkins teaches a system (900) for irrigation of a selected location, comprising:  	a manual pump assembly (902) having (i) a pump barrel (912) having a wall (Fig. 9) defining a (Fig. 9) as a single pump barrel passage (Interior of 912), (ii) a plunger (906) movable within the entirety of the single pump barrel passage between a first barrel end (End of 912 towards 904) and a second barrel end (End of 912 away from 904);  	a fluid source (922) connected to the pump barrel (Fig. 9);  	a tip assembly (118) having a tip (118) with an opening (212); and  	a valve assembly (916);  	wherein the manual pump assembly is configured to be reciprocally operated by the user to irrigate the selected location with the selected fluid through the tip (Paragraphs [0050]-[0051]);   	further comprising:  	a biasing system (904) to apply a biasing force to bias the plunger toward the first barrel end (Paragraph [0051]), wherein upon a reciprocal movement by the user, the user applies a user force to overcome the biasing force to move the plunger toward the second barrel end (Paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Mitchell to incorporate the teachings of Jenkins to incorporate a biasing system to apply a biasing force to bias the plunger toward the first barrel end, wherein upon a reciprocal movement by the user, the user applies a user force to overcome the biasing force to move the plunger toward the second barrel end in order to automatically force the plunger back when a user force on the plunger is removed, thus drawing fluid from the fluid source into the barrel (Paragraph [0051]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Mitchell (US Patent 5,358,473 A) further in view of Jenkins et al. (US Publication 2013/0274600 A1) further in view of Paul et al. (US Publication 2004/0176738 A1).
Regarding claim 9, Livingstone in view of Mitchell further in view of Jenkins disclose the system of Claim 7.
Page 4 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPBLivingstone in view of Mitchell further in view of Jenkins are silent regarding 	a Y-connection portion having a first cannulated section and a second cannulated section;  	wherein the tip tube extends through the first cannulated section.  
(Fig. 3) for irrigation of a selected location, comprising:  	a manual pump assembly (30) having a pump barrel (30) that (i) defines a volume within the pump barrel (Fig. 3), (ii) defines a single pump barrel passage (Interior of 30) through the pump barrel (Fig. 3); 	a tip tube (28) having a tip passage (Interior of 28); and  	a tip sheath (10) having an internal passage (Interior of 10), wherein the tip tube is positioned within the internal passage (Fig. 4); 	wherein the manual pump assembly is configured to be powered and operated by a user to at least express material from the pump barrel (Paragraph [0028]);  Serial No. 15/332,693Page 2 of 23  	further comprising: 	a Y-connection portion (16) having a first cannulated section (18) and a second cannulated section (22);  	wherein the tip tube extends through the first cannulated section (Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Mitchell further in view of Jenkins to incorporate the teachings of Paul to incorporate a Y-connection portion having a first cannulated section and a second cannulated section; wherein the tip tube extends through the first cannulated section in order to encourage the flow of fluids away from the fluid site (Paragraph [0007]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Mitchell (US Patent 5,358,473 A) further in view of Jenkins et al. (US Publication 2013/0274600 A1) further in view of Paul et al. (US Publication 2004/0176738 A1) further in view of French et al. (US Patent 6,200,292 B1). 
Regarding claim 10, Livingstone in view of Mitchell further in view of Jenkins further in view of Paul disclose the system of Claim 9.
 	Livingstone in view of Mitchell further in view of Jenkins are silent regarding 	a vacuum tube connected to the second cannulated section;  	a constant suction source;  	wherein a suction is operable to be formed at or near the tip through the second cannulated 
 	Paul teaches
a vacuum tube (26) connected to the second cannulated section (Fig. 3);  	a suction source (24);  	wherein a suction is operable to be formed at or near the tip through the second cannulated section and the internal passage (Paragraphs [0007] and [0023]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Mitchell further in view of Jenkins further in view of Paul to incorporate the teachings of Paul to incorporate a vacuum tube connected to the second cannulated section and a suction source in order to encourage the flow of fluids away from the fluid site (Paragraph [0007]). 	Livingstone in view of Mitchell further in view of Jenkins further in view of Paul are silent regarding 	the suction source being a constant suction source; 	and the constant suction source is operable to provide a constant suction. 	French teaches a system (Fig. 1) for irrigation of a selected location, comprising 	a vacuum tube (20);  	a constant suction source (18); 	wherein the constant suction source is operable to provide a constant suction (Col 3, line 26). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the suction source of Paul to incorporate the teachings of French to incorporate being a constant suction source since such a modification is the result of a simple substitution of one known element (Manual suction source, Paul) for another (Constant suction source, French) to obtain predictable results (Suction of fluid).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Jenkins et al. (US Publication 2013/0274600 A1) further in view of Mitchell (US Patent 5,358,473 A) further in view of Perry et al. (US Patent 9,827,367 B2). Refer to figure below Image 1:

    PNG
    media_image1.png
    383
    335
    media_image1.png
    Greyscale

Regarding claim 11, Livingstone discloses a system (Figs. 1 and 4) for irrigation of a selected location, comprising:  	a manual pump assembly (2, 28) having:  		a pump barrel (2) defining (i) a volume (Fig. 1) between a first barrel end (End of 2 towards 30) and a second barrel end (End of 2 away from 30), (ii) a single pump barrel passage (Interior of 2) through the pump barrel (Fig. 1) to a single valve connection portion (3), and (iii) a valve connection passage (7) formed through the single valve connection portion from the single pump barrel passage (Fig. 1), 		a plunger (28) moveable within the single pump barrel passage of the pump barrel (Page 1, lines 85-108), and   		a fluid source tube (15) configured to fluidly interconnect a fluid source of a fluid (16) and the pump barrel (Fig. 1);  	a tip assembly (35) having a tip (35) with an opening (Opening at distal end of 35) to deliver a (Page 2, lines 30-35);  	a valve assembly (10, 20) configured to (i) be connected to the single valve connection portion  (Fig. 1) and (ii) control flow from the fluid source to the pump barrel (Page 1, lines 98-108) and from the pump barrel to the tip of the tip assembly through the single pump barrel passage and the valve connection passage (Fig. 1, Pages 1-2, lines 109-4); and  	a direction control grip member (See Image 1) spaced apart from the manual pump assembly (Figs. 1 and 4);  	wherein the tip assembly includes:  		a tip tube (15b) extending from and fixed to the direction control grip (Fig. 4), and  		the tip axially held and extending from the tip tube (Fig. 4); Page 6 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	wherein the direction control grip member is configured to be rotated relative to the pump barrel to rotate the tip tube and the tip around an axis of the tip assembly (Direction control grip member is perfectly capable of being rotated relative to the pump barrel to rotate the tip tube and the tip around an axis of the tip assembly because there is a connection between the direction control member and 34 that would allow rotational movement between the two elements, see Fig. 4);  	wherein the manual pump assembly is configured to be reciprocally operated by a user by applying a user force to move the plunger towards the second barrel end (Pages 1-2, lines 98-4).  
Livingstone is silent regarding
the manual pump assembly having:
	a biasing system to apply a biasing force to bias the plunger towards the first barrel end;
wherein the tip assembly includes:  		the tip tube being a flexible tip tube,  		a tip sheath through which the flexible tip tube extends, wherein the tip sheath is configured to have a suction drawn therethrough passed the flexible tip tube and directed from the tip while the fluid is expressed from the flexible tip tube, and  Page 6 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	wherein the direction control grip member is configured to be rotated relative to the pump barrel to rotate the flexible tip tube and the tip around an axis of the tip assembly;  	wherein the manual pump assembly is configured to be reciprocally operated by a user by  and stopping application of the user force to allow the biasing force to move the plunger towards the first barrel end.  
Jenkins teaches a system (900) for irrigation of a selected location, comprising:  	a manual pump assembly (902) having:  		a pump barrel (912) defining (i) a volume (Fig. 9) between a first barrel end (End of 912 towards 904) and a second barrel end (End of 912 away from 904, Paragraph [0051]), (ii) a single pump barrel passage (Interior of 912) through the pump barrel (Fig. 9),  		a plunger (906) moveable within the single pump barrel passage of the pump barrel (Paragraph [0051]), and  		a biasing system (904) to apply a biasing force to bias the plunger towards the first barrel end (Paragraph [0051]);  		a fluid source tube (Tubing between 920 and 922) configured to fluidly interconnect a fluid source of a fluid (922) and the pump barrel (Fig. 9);  	a valve assembly (916) configured to control flow from the fluid source to the pump barrel and from the pump barrel to the tip of the tip assembly through the single pump barrel passage (Paragraph [0051]); and  	wherein the manual pump assembly is configured to be reciprocally operated by a user by applying a user force to overcome the biasing force to move the plunger towards the second barrel end and stopping application of the user force to allow the biasing force to move the plunger towards the first barrel end (Paragraph [0051]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the manual pump assembly of Livingstone to incorporate the teachings of Jenkins to incorporate a biasing system to apply a biasing force to bias the plunger towards the first barrel end in order to automatically force the plunger back when a user force on the plunger is removed, thus drawing fluid from the fluid source into the barrel (Paragraph [0051]). The modification of Livingstone in view of Jenkins would teach wherein the manual pump assembly is configured to be reciprocally operated by a user by applying a user force to overcome the biasing force to move the  and stopping application of the user force to allow the biasing force to move the plunger towards the first barrel end (Paragraph [0051], Jenkins).
Livingstone in view of Jenkins are silent regarding
wherein the tip assembly includes:  		the tip tube being a flexible tip tube,  		a tip sheath through which the flexible tip tube extends, wherein the tip sheath is configured to have a suction drawn therethrough passed the flexible tip tube and directed from the tip while the fluid is expressed from the flexible tip tube, and  Page 6 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	wherein the direction control grip member is configured to be rotated relative to the pump barrel to rotate the flexible tip tube and the tip around an axis of the tip assembly.  
Mitchell teaches a system (Fig. 3) for irrigation of a selected location, comprising:  	a tip assembly (Fig. 3) having a tip (62) with an opening (64);  	wherein the tip assembly includes:  		a tip tube (Tube of 56),  		a tip sheath (66) through which the tip tube extends (Fig. 3), wherein the tip sheath is configured to have a suction drawn therethrough passed the tip tube (Claim 2, Fig. 3) and directed from the tip while the fluid is expressed from the tip tube (Fig. 3, Claim 2), and  		the tip axially held and extending from the tip tube (Fig. 3); Page 6 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tip assembly of Livingstone to incorporate the teachings of Mitchell to incorporate a tip sheath through which the flexible tip tube extends, wherein the tip sheath is configured to have a suction drawn therethrough passed the tip tube and directed from the tip while the fluid is expressed from the tip tube in order to allow for simultaneous aspiration and irrigation (Claim 2).
Livingstone in view of Jenkins further in view of Mitchell are silent regarding
wherein the tip assembly includes:  		the tip tube being a flexible tip tube,  		the tip sheath through which the flexible tip tube extends, wherein the tip sheath is configured to have a suction drawn therethrough passed the flexible tip tube and directed from the tip 
Perry teaches a system (Fig. 2) for irrigation of a selected location, comprising:  	a tip assembly (100) having a tip (44) with an opening (Fig. 3)	wherein the tip assembly includes:  		a flexible tip tube (122, 120, 142), and  		the tip axially held and extending from the flexible tip tube (Fig. 2). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tip tube of Livingstone to incorporate the teachings of Perry to incorporate being flexible in order to allow it to readily assume a desired (curved) shaped (Col 6, lines 11-15). The modification of the tip tube of Livingstone in view of Perry would teach the tip sheath (of Mitchell) through which the flexible tip tube (of Livingstone/Perry) extends, wherein the tip sheath (of Mitchell) is configured to have a suction drawn therethrough passed the flexible tip tube (of Livingstone/Perry) and directed from the tip while the fluid is expressed from the flexible tip tube (of Livingstone/Perry), and the tip (of Livingstone) axially held and extending from the flexible tip tube (of Livingstone/Perry);Page 6 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB wherein the direction control grip member (of Livingstone) is configured to be rotated relative to the pump barrel (of Livingstone) to rotate the flexible tip tube (of Livingstone/Perry) and the tip around an axis of the tip assembly (of Livingstone).  
Regarding claim 12, Livingstone in view of Jenkins further in view of Mitchell further in view of Perry disclose the system of Claim 11, wherein the valve assembly includes:  	a first one-way valve (10, Livingstone) configured to control flow from the fluid source tube into and out of the pump barrel (Page 1, lines 90-102, Livingstone), and  	a second one-way valve (20, Livingstone) configured to control flow from out of the pump barrel (Pages 1-2, lines 109-4, Livingstone);  	wherein the fluid is controlled by the valve assembly to flow only from the fluid source tube into the pump barrel when the plunger moves towards the first barrel end and only from the pump barrel to the (Pages 1-2, lines 90-4, Livingstone);  	wherein the valve assembly is connected at the second barrel end at the valve connection passage formed through the single valve connection portion from the single pump barrel passage (Fig. 1, Livingstone).  
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Jenkins et al. (US Publication 2013/0274600 A1) further in view of Mitchell (US Patent 5,358,473 A) further in view of Perry et al. (US Patent 9,827,367 B2) further in view of Sullivan (US Patent 5,591,135 A).
Regarding claim 13, Livingstone in view of Jenkins further in view of Mitchell further in view of Perry disclose the system of Claim 12, further comprising:  	wherein the manual pump assembly is configured to be held and manually operated by a user to provide the user force with a hand (Pages 1-2, lines 98-4 and Page 2, lines 30-35, Livingstone),
wherein the manual pump assembly configured to be reciprocally operated allows for continuous delivery of the fluid (Pages 1-2, lines 98-4 and Page 2, lines 30-35, Livingstone).  
Livingstone in view of Jenkins further in view of Mitchell further in view of Perry are silent regarding 
a handle interconnecting the plunger and the pump barrel; Page 7 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	wherein the handle is configured to receive the user force to assist the user in overcoming the biasing force by the user squeezing a first handle portion towards a second handle portion.
Sullivan teaches a system (Figs. 3-4) for irrigation of a selected location, comprising:  	a manual pump assembly (30) having:  		a pump barrel (33) defining (i) a volume (Figs. 3-4) between a first barrel end (End of 33 closest to 32) and a second barrel end (End of 33 farthest from 32), (ii) a single pump barrel passage (Interior of 33) through the pump barrel (Figs. 3-4),  		a plunger (35) moveable within the single pump barrel passage of the pump barrel (Cols 3-4, lines 59-12), and  		a biasing system (39);   	wherein the manual pump assembly is configured to be reciprocally operated by a user by  and stopping application of the user force to allow the biasing force to move the plunger towards the first barrel end (Cols 2-3, lines 59-12),
a handle (22) interconnecting the plunger and the pump barrel (Figs. 3-4); Page 7 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	wherein the handle is configured to receive the user force to assist the user in overcoming the biasing force by the user squeezing a first handle portion (26) towards a second handle portion (24, Cols 3-4, lines 59-12), 
wherein the manual pump assembly is configured to be held and manually operated by a user to provide the user force with a hand (Cols 3-4, lines 59-12).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Jenkins further in view of Mitchell further in view of Perry to incorporate the teachings of Sullivan to incorporate a handle interconnecting the plunger and the pump barrel in order to provide sure control, minimization of user hand fatigue and greater ease of use (Col 4, lines 5-9). The modification of the system of Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan would teach  Page 7 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPBwherein the handle is configured to receive the user force to assist the user in overcoming the biasing force by the user squeezing a first handle portion towards a second handle portion (Col 4, lines 5-9, Sullivan).
Regarding claim 15, Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan disclose the system of Claim 13.
Livingstone in view of Jenkins further in view of Mitchell further in view of Sullivan are silent regarding wherein the tip includes the opening that is configured to form the fluid exiting the tip into a fan shape.  
Perry teaches wherein the tip includes the opening that is configured to form the fluid exiting the tip into a fan shape (Col 6, lines 30-43). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the opening of Livingstone to incorporate the teachings of Perry to incorporate being configured to form the fluid exiting the tip into a fan shape since such a modification is (Shape of opening of nozzle 35, Livingstone) for another (143, Perry) to obtain predictable results (Spraying of a fluid).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Jenkins et al. (US Publication 2013/0274600 A1) further in view of Mitchell (US Patent 5,358,473 A) further in view of Perry et al. (US Patent 9,827,367 B2) further in view of Sullivan (US Patent 5,591,135 A) further in view of Paul et al. (US Publication 2004/0176738 A1).
Regarding claim 16, Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan disclose the system of Claim 15, wherein the tip assembly further includes:   	wherein the flexible tip tube delivers fluid through the tip (Page 2, lines 30-35, Livingstone),.  
Livingstone in view of Jenkins further in view of Perry further in view of Sullivan are silent regarding
a Y-connector having a first passage to receive the flexible tip tube and a second passage forming a suction passage;  	wherein the suction passage provides a suction near the tip.  
Paul teaches a system (Fig. 3) for irrigation of a selected location, comprising:  	a manual pump assembly (30) having:  		a pump barrel (30) defining (i) a volume (Fig. 3) between a first barrel end (End 30 that 28 attaches to) and a second barrel end (End of 30 away from where 28 attaches to) and (ii) a single pump barrel passage (Interior of 30) through the pump barrel (Fig. 3),  		a plunger (Fig. 3);  	a tip assembly (10, 28) having a tip (Distal end of 10) with an opening (Opening at distal end of 10); 	wherein the tip assembly includes:  		a tip tube (28), 		a tip sheath (10) through which the tip tube extends (Fig. 3) configured to have a suction drawn therethrough (Paragraphs [0007] and [0023]), and  	wherein the tip assembly further includes: (16) having a first passage (18) to receive the tip tube (Fig. 3) and a second passage (22) forming a suction passage (22);  	wherein the tip tube delivers fluid through the tip (Paragraph [0025]), while the suction passage provides a suction near the tip (Paragraphs [0007] and [0023], Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan to incorporate the teachings of Paul to incorporate a Y-connector having a first passage to receive the flexible tip tube and a second passage forming a suction passage; wherein the suction passage provides a suction near the tip in order to encourage the flow of fluids away from the fluid site (Paragraph [0007]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Mitchell (US Patent 5,358,473 A) further in view of Paul et al. (US Publication 2004/0176738 A1).
Regarding claim 26, Livingstone in view of Mitchell disclose the system of Claim 24, wherein the tip assembly further includes:  	wherein the tip tube delivers fluid through the tip (Page 2, lines 30-35, Livingstone). 
Livingstone is silent regarding
a Y-connector having a first passage to receive the tip tube and a second passage forming a suction passage, wherein the suction passage provides a suction near the tip.
Paul teaches a system (Fig. 3) for irrigation of a selected location, comprising:  	a manual pump assembly (30) having (i) a pump barrel (30) having a wall (Fig. 3) defining a volume therein (Fig. 3) and a single pump barrel passage (Interior of 30) and (ii) a plunger (Fig. 3);   	a tip assembly (10, 28) having a tip (Distal end of 10) with an opening (Opening at distal end of 10); and  	wherein the tip assembly further includes:  		a tip sheath (10) having an internal passage (Interior of 10); and Page 9 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  		a tip tube (28) positioned within the tip sheath (Fig. 3);  	wherein the tip assembly further includes: (16) having a first passage (18) to receive the tip tube (Fig. 3) and a second passage (22) forming a suction passage (22,), wherein the tip tube delivers fluid through the tip (Paragraph [0025]), while the suction passage provides a suction near the tip (Paragraphs [0007] and [0023]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Mitchell to incorporate the teachings of Paul to incorporate a Y-connector having a first passage to receive the tip tube and a second passage forming a suction passage, wherein the suction passage provides a suction near the tip in order to encourage the flow of fluids away from the fluid site (Paragraph [0007]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Jenkins et al. (US Publication 2013/0274600 A1) further in view of Mitchell (US Patent 5,358,473 A) further in view of Perry et al. (US Patent 9,827,367 B2) further in view of Sullivan (US Patent 5,591,135 A) further in view of Paul et al. (US Publication 2004/0176738 A1) further in view of French et al. (US Patent 6,200,292 B1).
Regarding claim 32, Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan further in view of Paul disclose the system of Claim 16, further comprising:   	wherein the tip sheath has a selected configuration (Fig. 3, Mitchell) and an internal passage (58, Mitchell); Page 11 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  	wherein the flexible tip tube is positioned within the tip sheath defining the internal passage between an internal wall of the tip sheath and an outer wall of the flexible tip tube (Fig. 3, Mitchell);  	wherein the internal passage is configured to provide the suction near the tip during the delivery of the selected material through the tip (Claim 2, Mitchell).  
Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan are silent regarding
the suction source being a constant suction source
the suction is a constant suction via the constant suction source.
Paul teaches 
(24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan further in view of Paul to incorporate the teachings of Paul to incorporate a suction source in order to encourage the flow of fluids away from the fluid site (Paragraph [0007]).
Livingstone in view of Jenkins further in view of Mitchell further in view of Perry further in view of Sullivan are silent regarding
the suction source being a constant suction source
the suction is a constant suction via the constant suction source.
 	French teaches a system (Fig. 1) for irrigation of a selected location, comprising 	a constant suction source (18); 	and the suction is a constant suction via the constant suction source (Col 3, line 26). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the suction source of Paul to incorporate the teachings of French to incorporate being a constant suction source since such a modification is the result of a simple substitution of one known element (Manual suction source, Paul) for another (Constant suction source, French) to obtain predictable results (Suction of fluid).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Mitchell (US Patent 5,358,473 A) further in view of Paul et al. (US Publication 2004/0176738 A1) further in view of French et al. (US Patent 6,200,292 B1).
Regarding claim 33, Livingstone in view of Mitchell disclose the system of Claim 24, further comprising:  	wherein the internal passage is defined between an internal wall of the tip sheath and an outer wall of the tip tube (Fig. 3, Mitchell).
Livingstone in view of Mitchell are silent regarding 

Paul teaches a system (Fig. 3) for irrigation of a selected location, comprising:  	a manual pump assembly (30), having (i) a pump barrel (30) having a wall (Fig. 3) defining a volume therein (Fig. 3) and a single pump barrel passage (Interior of 30) and (ii) a plunger (Fig. 3);  	a tip assembly (10, 28) having a tip (Distal end of 10) with an opening (Opening at distal end of 10); and  	wherein the tip assembly further includes:  		a tip sheath (10) having an internal passage (Interior of 10); and Page 9 of 25Application No.: 15/332,693Docket No.: 5074X-000029-US-CPB  		a tip tube (28) positioned within the tip sheath (Fig. 3);
 	a suction source (24);  	wherein the internal passage is defined between an internal wall of the tip sheath and an outer wall of the tip tube (Fig. 3), wherein the internal passage is configured to provide a suction near the tip during the irrigation of the selected fluid through the tip due to the constant suction source (Internal passage is perfectly capable of providing a suction near the tip during the irrigation of the selected fluid through the tip due to the suction source because 18 and 22 are two different legs that allow for injection of a fluid and evacuation of a fluid, see Paragraphs [0007] and [0023], Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Mitchell to incorporate the teachings of Paul to incorporate a suction source, wherein the internal passage is configured to provide a suction near the tip during the irrigation of the selected fluid through the tip due to the constant suction source in order to encourage the flow of fluids away from the fluid site (Paragraph [0007]).
 	Livingstone in view of Mitchell further in view of Paul are silent regarding
 	the suction source being a constant suction source;  	wherein the internal passage is configured to provide a constant suction near the tip during the irrigation of the selected fluid through the tip due to the constant suction source.
(Fig. 1) for irrigation of a selected location, comprising 	a constant suction source (18). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the suction source of Paul to incorporate the teachings of French to incorporate being a constant suction source since such a modification is the result of a simple substitution of one known element (Manual suction source, Paul) for another (Constant suction source, French) to obtain predictable results (Suction of fluid). The modification of Livingstone in view of Mitchell further in view of Paul further in view of French would teach the internal passage (Livingstone/Mitchell) is configured to provide a constant suction (French) near the tip (Livingstone/Mitchell/Paul) during the irrigation of the selected fluid through the tip due to the constant suction source (Livingstone/Mitchell/Paul/French).
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 17, that Livingstone does not teach “a single valve connection portion having a valve connection passage formed from the single barrel passage: at least because Livingstone discloses a cap 3 that has a threaded nipple 4 in communication with a port 5 and a threaded nipple 6 that is in communication with a port 7”, the Examiner respectfully disagrees. Livingstone is relying on the interior of 2 as being the single pump barrel passage, cap 3 as being the single valve connection portion, and port 7 as being the valve connection portion, therefore teaching the a single valve connection portion/cap 3 having a valve connection passage/port 7 formed from the single barrel passage/interior of 2.
Applicant’s arguments, see Pages 18-19, filed 3/15/2021, with respect to the rejection(s) of claim(s) 1-5, 7-13, 15-16, 24, 26, and 28-33 under 35 U.S.C. 103 have been fully considered and are persuasive with respect to the Barth reference.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitchell (US Patent 5,358,473 A).
In response to applicant's arguments, on page 19, that Livingstone does not teach independent claim 24, at least for reasons noted above (with respect to claim 1), the Examiner respectfully disagrees. See argument above in 28.
In response to applicant's arguments, on page 20, that Livingstone does not teach “a direction control member connected to the tip tube and is configured to be rotated to rotate a tip tube axially positioned within the tip sheath and the tip around an axis defined by at least one of the tip tube of the tip sheath”, the Examiner respectfully disagrees. The Examiner has annotated Fig. 4 of Livingstone to show the direction control member, which is clearly connected to the tip tube/15b. The annotated direction control member has a different shading from 34, 15b, and 35, therefore clearly showing some type of connection is made between the annotated direction control member and 34 which would allow for rotational movement between the elements. Therefore if a user were to grasp the annotated direction control member and rotated it, it would therefore also 15b/35. The Applicant has not further defined any structure of the direction control member.
In response to applicant's arguments, on pages, 20-21 that Livingstone does not teach “a single valve connection portion and a valve connection passaged formed through the single valve connection portion as recited in independent claim 11”, see argument above in 28.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783